IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DEVONTE RASHAD BAKER,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3062

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 7, 2016.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Nancy A. Daniels, Public Defender, and W.C. McLain, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Larsen v. State, 485 So. 2d 1372, 1373 (Fla. 1st DCA

1986) (“The grade or degree of a homicide, and the intent with which a homicidal
act was committed are questions of fact dependent upon the circumstances of the

case, and are typically for resolution by a jury.”), aff’d, 492 So. 2d 1333 (Fla.

1986).

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.




                                       2